Citation Nr: 1701484	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral axillary residual fungus.

2.  Entitlement to service connection for bilateral foot fungus.

3.  Entitlement to service connection for an eye disability manifested by blepharospasm.  

4.  Entitlement to service connection for an eye disability, other than blepharospasm.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from June 1968 until December 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.     

In February 2016, the Board remanded the eye and skin issues in order that the Veteran could receive new VA examinations.  

For the reasons discussed below, the Board grants service connection for blepharospasm, axillary residual fungus and foot fungus.  


FINDINGS OF FACT

1.  The Veteran's axillary residual fungus and foot fungus are related to service.

2.  The Veteran's hyperglycemic induced index myopia is a refractive error. Refractive error is not subject to service connection

3.   Blepharospasm is related to his service-connected post-traumatic stress disorder (PTSD).

4.  An eye disorder manifested by refractive error is not subject to service connection.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for axillary residual fungus and foot fungus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015). 

3.  The criteria for service connection for blepharospasm are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for an eye disability other than blepharospasm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The Veteran seeks service connection for vision problems and the residuals of jungle rot.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

A. Axillary Residual Fungus

The Veteran's June 2007 VA examination identified "residuals of jungle rot in both axilla", noting that the Veteran had stated that the condition began during his time in Vietnam, and that at that time he had received medications at the dispensary.  He diagnosed bilateral axillary residual fungus; however, did not provide any further opinion on a relationship to service.

There are no service treatment records indicating that the Veteran received treatment for any skin conditions.  A  July 2012 VA treatment record shows, however, that the Veteran had an arm rash that had been recurring since 1969.

There are several factors here that should be considered in weighing the available evidence.  First, it is should be noted that in his May 2011 notice of disagreement, the Veteran stated that his skin condition can vary in severity, subject to periodic flare-ups.  Given that this was known to the June 2016 examiner, the VA had an obligation to attempt to schedule an examination during such a flare-up.  Ardison v. Brown, 6 Vet. Ap. 405, 408 (1994).  There is no indication in the record of whether such an attempt was made, but it does not appear he was experiencing a flare during his examinations.

The Board finds that particular weight should be assigned to the Veteran's multiple statements that this condition began during his service.  While lay evidence can be competent and sufficient to establish a diagnosis, whether this is the case in any given situation is a question of fact to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).   Here, the diagnosis was confirmed by the June 2007 VA examiner to be the residuals of jungle rot.    

The Board also finds the Veteran credible.  His statements regarding onset were made to a medical professional during treatment.  This strengthens the credibility of such statements; since any patient has an incentive to fully and accurately inform his treatment provider of all relevant information in order obtain the best treatment.
 
Further, the Board notes that the Veteran saw combat during his service.  The absence of records of his having been diagnosed with, or having sought treatment for, his skin condition during service must be evaluated in that context.  38 U.S.C § 1154(b) (2015).  The record does not include, for instance, any reference to the dispensary visits reported by the Veteran during the June 2007 VA examination.  It is understandably less likely that medical records will be complete for periods of combat.  Here, the June 2007 VA examiner clearly found the Veteran's reports to be credible regarding the onset of his symptoms, which provides further support in favor of service connection. 

Because of the credibility of the Veteran's lay statements about when this condition began, and the existence of some agreement in the medical evidence that the condition is consistent with that claim and the circumstances of the Veteran's service, the Board finds that service connection is warranted for axillary residual fungus.

B.  Foot fungus

The Veteran's condition of foot fungus, sometimes called onychomycosis, is noted throughout his records.  

In the June 2016 VA examination, the examiner identified onychomycosis as a "common condition which increases with age".  For that reason, the examiner concluded that it was not connected to the Veteran's service.   

The June 2007 examination also noted the presence of onychomycosis, but described it as a "residual of jungle rot."  Without giving a specific evaluation of the condition's etiology, the examiner did not question the Veteran's assertion that it developed, and was treated, during service.

As with the claim for axillary residual fungus, the Board finds the Veteran's lay statements regarding onset of the condition to be credible.  In addition, there is medical evidence in the record indicating the condition is attributable to service.  The evidence is at least in equipoise, and, as such, the Veteran must prevail on his claim.  Service connection for foot fungus is therefore granted.

C.  Vision problems

The Veteran asserts that he has vision problems that are related to his service. 

His treatment records do show that he has been diagnosed with hyperglycemic induced index myopia, as a result of his diabetes.  The Board notes that myopia is a refractive error, and as such, not subject to service connection.  38 C.F.R. § 3.303(c) (2015).  The Board acknowledges the Veteran's symptoms as a result of myopia, including blurred vision, but the Board is bound by the law, and unable to grant service connection in this context.

His treatment records also show a history of cataracts and glaucoma, neither of which have been attributed to his service.  The June 2006, April 2010, and June 2016 VA examiners all indicated that these diagnoses were not related to his diabetes, as have his treatment providers.  The Veteran has not argued that these diagnoses are related to his service.

At the June 2016VA examination, he was diagnosed with blepharospasm, an involuntary contraction of the eye.  The examiner indicated that blepharospasm is caused by stress, fatigue (not sleeping) or a combination of them both.  The Board notes the Veteran is service connected for PTSD.  The June 2016 VA examiner concluded that, since the Veteran's PTSD was causing the Veteran difficulty with his sleep, the blepharospasm was at least as likely as not caused by the PTSD.

As the blepharospasm is a currently existing condition with a diagnosed connection to a condition incurred in service, service connection for blepharospasm is granted.  


II. The Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which of this information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters of June 2007 and June 2013. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  He has provided copies of private medical treatment.  There are no outstanding records that he requested VA to obtain that have not been obtained.  The Veteran was provided with multiple VA examinations that are adequate for adjudication.  VA's duty to assist with respect to obtaining relevant records and providing medical examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for axillary residual fungus is granted.  

Service connection for foot fungus is granted.  

Service connection for an eye disability, other than blepharospasm, and resulting in refractive error is denied.  

Service connection for an eye disability manifested by blepharospasm as secondary to PTSD is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


